Citation Nr: 9915800	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  99-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for cancer of the 
urinary bladder, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a claimed prostate 
infection.




ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The veteran had active service from September 1964 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the RO.  



REMAND

In a March 1999 letter, the Board requested clarification 
from the veteran regarding whether he wanted to attend a 
hearing.  It was noted that, if the veteran did not respond 
within 30 days, the Board would assume that he continued to 
want a hearing before a Member of the Board at the RO.  The 
veteran did not respond to the letter; thus, the Board 
assumes that he wants to attend a hearing before a Member of 
the Board at the RO.  

The law provides that a veteran may request a hearing and the 
hearing shall be scheduled by the RO.  See 38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.704, 20.1304(a) 
(1998).

Accordingly, this case must be REMANDED to the RO for the 
following action:  

The RO should take appropriate steps to 
contact the veteran and schedule him for 
a personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


